Douglas, J.,
dissenting. I respectfully dissent. This case was tried to the court. A distinguished and thoroughly competent trial court judge, Judge Gilbert Bettman, heard the case, weighed the evidence, determined issues of law presented and wrote a well-reasoned, lengthy opinion letter deciding the case. A thoughtful and also thoroughly competent panel of judges of the First District Court of Appeals, Presiding Judge Doan, Judges Klusmeier and Hildebrandt, reviewed the judgment of the trial court and, in an exhaustive twelve-page opinion, unanimously affirmed the trial court. A reading of the opinions of both the trial court and the court of appeals reveals that both courts carefully reviewed the evidence, met their mandates to weigh evidence and review alleged errors of law and entered their judgments accordingly.
Notwithstanding the foregoing, the majority, in a prolix opinion, reverses the judgment of the court of appeals (and that of the trial court). In doing so, the majority says such things as: “It [the court of appeals] specifically found that the evidence adduced at trial supported all five elements of common-law fraud * * *”; “ * * * the Association did not introduce sufficient evidence to pierce RERC’s corporate veil and reach Roark individually”; and “[t]he judgment of the court below as to Roark’s individual liability was not supported by competent, credible evidence * * *.”
Clearly, the majority has, in order to arrive at its predetermined judgment, reweighed the evidence and substituted its judgment for that of the court of appeals. At best, this seems strange, given R.C. 2503.43, which provides that “[i]n a civil case or proceeding, except when its jurisdiction is original * * *, the supreme court need not determine as to the weight of the evidence.” In Chemical Bank of New York v. Neman (1990), 52 Ohio St.3d 204, 207, 556 N.E.2d 490, 494, we said that “[t]his court is not required to determine the weight of evidence in civil matters, R.C. 2503.43, and ordinarily will not do so. State, ex rel. Kobelt, v. Baker (1940), 137 Ohio St. 337, 18 O.O. 521, 29 N.E.2d 960.” *291(Emphasis added.) There seems to be no good reason in this case to violate this sound rule.
In addition, and conveniently, the majority misses the whole point of the opinions and judgments of the court of appeals and the trial court. That point is that at the time the lease in question was entered into, the Association was controlled by Bellhill, which was controlled by RERC, which was controlled by Roark. This interlocking control and inside dealing, which resulted in a lease that is generally conceded to be unfair to the Association, brought both lower courts to their assessments of individual, joint and several liability. To ignore this “control” factor is to ignore reality.
Further, the majority announces that for there to be a fiduciary duty between a developer (builder) and a condominium owners’ association (owners-consumers), there must be an “understanding” by both parties that special trust and confidence have been reposed in the developer (builder). It should come as no surprise that the majority gives no citation for this new and very broad proposition. Let all who will, henceforth, enter into a construction agreement with a developer-builder now be aware that they should get, carved in stone, an “understanding” that they can have trust and confidence in their builder to be honest with them.
Finally, the majority says that “[w]hen an issue of law that was not argued below is implicit in another issue that was argued and is presented by an appeal, we may consider and resolve that implicit issue.” This is also curious, given the statement that “[t]his court, however, is constitutionally limited to deciding only issues directly presented by an individual case.” Gallimore v. Children’s Hosp. Med. Ctr. (1993), 67 Ohio St.3d 244, 260, 617 N.E.2d 1052, 1063 (Wright, J., dissenting). It appears that some would have this court’s jurisdiction to decide a question depend on whose “implicit issue” is being gored.
I respectfully dissent.10

. This dissent was written before the majority decided to add footnotes which are now numbered 5 and 9. The fact that the majority felt the necessity to respond to the dissent makes the point even more strongly, perhaps, than the dissent itself. Just as interesting is the fact that while amending the majority opinion, the majority did not also respond to the point that it is deciding an issue that was not decided by the court of appeals and, thus, is not before this court. Silence, in this case, is obviously an admission.